Citation Nr: 1745061	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  15-10 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In the Veteran's April 2015 VA Form 9, substantive appeal, he requested a hearing before the Board.  However, in correspondence received in February 2016, he withdrew his request for a hearing.

In September 2017 written argument, the Veteran's representative asserted that VA was "required to sympathetically read hearing loss claims to determine if they encompass[ed] a claim for [service connection] for tinnitus."  A review of the record shows that when the Veteran filed a claim for service connection for bilateral hearing loss, he did not request service connection for tinnitus.  See February 2013 VA Form 21-526.  In statements submitted in support of his claim, the Veteran has also not indicated that he is seeking service connection for tinnitus.  Moreover, at the VA examination he was afforded in conjunction with his current claim, he denied having tinnitus.  Accordingly, the Board declines to refer a claim for service connection for tinnitus to the Agency of Original Jurisdiction (AOJ) for adjudication at this time.  To the extent the Veteran's representative is attempting to assert in his September 2017 written argument that the Veteran is now seeking service connection for tinnitus, the Board notes that effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a) (2016).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In light of the foregoing, the representative's September 2017 statement is referred to the AOJ for clarification and any appropriate action. 38 C.F.R. § 19.9(b) (2016).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that remand is necessary prior to appellate consideration herein.  Indeed, additional development is required to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In August 2013, the Veteran underwent a VA audiological examination in which the examiner provided a negative etiological opinion regarding the Veteran's bilateral hearing loss.  The examiner noted that the Veteran was "exposed to high risk noise while in service, under combat conditions" and that "it [was] as likely as not he would have displayed the early evidence of high frequency hearing loss."  The examiner stated further that the Veteran's current hearing status however was dominated by medical and aging related factors resulting in phonemic regression of profound degree.  He also noted that the Veteran worked as a printer for 30 years, a profession considered high risk for noise exposure. 

To be considered adequate, VA law requires that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Such was not provided in the August 2013 VA examination.  In relevant part, the examiner noted that the Veteran experienced high risk noise exposure in service, but did not explain as to why his current hearing loss was not related to such exposure.  The examiner points out that the Veteran "would have displayed [] early evidence of high frequency hearing loss[,]" but the examiner does discuss whether or not the Veteran actually experienced such.  Accordingly, the Veteran should be provided a new VA examination to assess the etiology of his bilateral hearing loss.

The Board notes that following the August 2013 VA examination, the Veteran submitted statements indicating that he first noticed his hearing loss in service.  See August 2014 Correspondence, June 2015 Statement of Accredited Representative, and July 2016 Correspondence.  The Veteran also stated that even though he worked at a printing business for 30 years he did not work as a printer as the August 2013 examiner suggested.  Rather, he worked as a compositor, where there was no exposure to hazardous noise because he worked in an office.  See July 2016 Correspondence.  This evidence directly contradicts the 2013 VA examiner's findings.  As such, on remand, the VA examiner must consider and discuss these statements.   

The Board also recognizes that additional VA treatment records from Leavenworth VA Medical Center (VAMC) may be outstanding.  In pertinent part, the Veteran has indicated that he received treatment for his hearing loss for years at that facility.  See March 2016 Correspondence.  He also indicated that the VA examiner who handled his case found that his hearing loss could have been caused by his service.  As such, this evidence is potentially relevant to the Veteran's claim for service connection for bilateral hearing loss.  Moreover, there is no indication from the record that the AOJ attempted to procure this evidence.  Accordingly, a remand is necessary to attempt to obtain the missing VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all relevant and outstanding VA treatment records (including those located at Leavenworth VAMC) and associate them with the claims file.  All attempts to obtain these records must be documented in the file.  

2.  After the above records request has been completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his bilateral hearing loss.  The examiner must review pertinent documents in the Veteran's claims file, to include this remand, in conjunction with the examination.  All indicated studies should be completed and all findings must be fully reported.

The VA examiner should opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset during active service, or is otherwise related to active service.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  The examiner should specifically consider the Veteran's statements that he first noticed hearing loss in service and that he was not exposed to noise trauma while working postservice in the printing business.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the requested development has been completed, the AOJ shall review and readjudicate the claim on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

